     Case 0:19-cv-60341-MGC Document 3 Entered on FLSD Docket 02/08/2019 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                    Southern District
                                                 __________  District of
                                                                      of Florida
                                                                         __________

        OJ Commerce LLC & Naomi Home, Inc.                        )
                                                                  )
                                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                                    No. 0:19-cv-60341
                                                                         Civil Action19-cv-60341-COOKE/HUNT
                                                                  )
        Kidkraft, LP & Mid-Ocean Partners, LP.                    )
                                                                  )
                                                                  )
                                                                  )
                           Defendant(s)                           )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Kidkraft, LP
                                       c/o
                                       CORPORATION SERVICE COMPANY
                                       251 LITTLE FALLS DRIVE
                                       WILMINGTON, DE 19808




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Devin Velvel Freedman
                                       Boies Schiller Flexner LLP
                                       100 SE 2nd Street, Suite 2800
                                       Miami, FL 33131


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT

              Feb 8, 2019                                                                          s/ Bonnie Bernard
Date:
                                                                                      Signature of Clerk or Deputy Clerk
     Case 0:19-cv-60341-MGC Document 3 Entered on FLSD Docket 02/08/2019 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                    Southern District
                                                 __________  District of
                                                                      of Florida
                                                                         __________

        OJ Commerce LLC & Naomi Home, Inc.                        )
                                                                  )
                                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                                    No. 0:19-cv-60341
                                                                         Civil Action19-cv-60341-COOKE/HUNT
                                                                  )
        Kidkraft, LP & Mid-Ocean Partners, LP.                    )
                                                                  )
                                                                  )
                                                                  )
                           Defendant(s)                           )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) MID-OCEAN PARTNERS, L.P.
                                       c/o
                                       CORPORATION SERVICE COMPANY
                                       251 LITTLE FALLS DRIVE
                                       WILMINGTON, DE 19808




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Devin Velvel Freedman
                                       Boies Schiller Flexner LLP
                                       100 SE 2nd Street, Suite 2800
                                       Miami, FL 33131


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT

              Feb 8, 2019                                                                          s/ Bonnie Bernard
Date:
                                                                                      Signature of Clerk or Deputy Clerk
